This suit was instituted by appellant on July 19, 1895, and in his petition he prayed for a settlement of partnership affairs between him and appellee, alleging that upon a just settlement of the partnership matters, appellant was entitled to a balance of $18,000. It was also alleged, in a separate count, that in February, 1894, appellee had, by fraud, induced appellant to transfer to him fifty shares of stock in the Merchants Transfer Company, and had converted the same to his own use.
The prayer was for a partnership accounting, and an offer to pay whatever might be due to the partnership by appellant.
In the second amended petition, filed on September 15, 1896, appellant sets out a number of items upon which appellee was indebted to him, and in his prayer does not ask for a partnership accounting, but prays for judgment "for his debt and damages in the several amounts above named."
In the third amended petition, filed March 1, 1897, it was alleged that the partnership of Froboese  Santleben continued from August 25, 1881, until April 24, 1894; that no final settlement of accounts had ever taken place between them; that for a long time he could not obtain access to the partnership books, but having finally obtained them, he found they had not been properly kept; that appellee had charged appellant with many items for which he was not liable, and had omitted many items of credit to which he was entitled, and that there were many errors in the books which would be particularly set forth. It was further alleged, that while the partnership was in existence appellee was the county treasurer of Bexar County, and in consideration of the greater portion of his time being taken up with the duties of his office, appellee had agreed with appellant, "that all salaries, commissions, perquisites, profits, or emoluments growing out of his said office of county treasurer should be paid into the funds of the said firm and become a part of its assets," but had failed to pay in not only the salary for several years, but also certain interest arising from the loan of the county's money to different individuals, and *Page 628 
certain commissions obtained by him for the sale of county bonds. The item for conversion of the stock was also set forth, and there was pleaded an additional item, which had not before been pleaded, that appellee had, in consideration for the extra labor that devolved upon appellant, agreed to pay him the sum of $1000 per annum, which he had failed to do.
The prayer was as follows: "Wherefore, defendant having been heretofore duly cited, and having answered herein, plaintiff prays that the transfer of said fifty shares of stock be set aside and canceled, and that an order be issued commanding the defendant to reconvey to plaintiff said shares of stock, or if for any reason this can not be done, that he have judgment for the value of said stock; and for further judgment for his debt and damages in the several amounts above named, and for costs of suit and for general and special relief."
Appellee excepted to the petition on the ground that the several items were barred by limitation, and that the agreement as to the salary, interest, and commissions was contrary to public policy. Two notes were pleaded in offset to appellant's demands. The exceptions were sustained to all the petition except the portion setting up the conversion of stock.
Appellant in a supplemental petition excepted to the answer on the ground that the items pleaded in reconvention were barred by limitation, and on the ground that the answer attempted to offset a certain and liquidated demand against an uncertain and unliquidated claim for damages. The last exception was filed after the exceptions to the petition had been sustained and appellant's demand had been narrowed down to a suit for conversion of certain stock. Upon a trial on the merits the court rendered judgment for $389.80 in favor of appellee.
Unless the claims of appellant can be sustained upon the ground that the action was one against a copartner for the settlement of the partnership accounts, the whole of appellant's demand, with the exception of the claim for conversion of the stock, was barred by limitation. It was clearly the intention of the first petition to obtain at the hands of the court a settlement of partnership affairs, but that idea was abandoned in the second amended petition, which was filed more than two years after the dissolution of the partnership, and consequently more than two years after the cause of action had accrued. The abandonment of the plea for a partnership settlement is indicated not only by the prayer and statements of the indebtedness due him by appellee, but also by the fact that it was shown by the allegations that there were other members of the partnership, and that a settlement was impossible without joining them in the suit. The first petition indicated that there was only one matter that it was desired to adjudicate between the partners, and that was in connection with the conversion of the stock, the other claims, which were in no manner connected with each other, not being pleaded until after the expiration of two years and in connection with an abandonment of the plea for a settlement of the partnership affairs. Had the suit for settlement of partnership matters been adhered to, doubtless any matters growing out of the partnership could have been added by an amendment, *Page 629 
and limitation would run only to the time of the filing of the original suit, but that part of the suit was abandoned and new matters pleaded that had nothing to connect and blend them into a harmonious demand.
If it could be held that the suit was for a settlement of partnership affairs, it does not appear from the allegations that the matter in regard to the payment of the $1000 per annum had any connection with the partnership, but that one of four partners agreed to pay another $1000 per annum to attend to duties which he could not meet on account of the duties of his office. That item not having been set up until 1897, and not being connected with the settlement of partnership affairs, would have been barred had the suit never been abandoned for a settlement of partnership accounts. Under our view of the case it becomes necessary to pass on the question as to whether appellant would be debarred from a recovery of the gains arising from an illegal transaction.
We are of the opinion that the demurrer of appellant to that part of the answer setting up the amount of two promissory notes in offset to the claim for damages for a tort should have been sustained. The claim of appellant was an uncertain amount growing out of an alleged tort, and the claim of appellee grew out of a contract, the amount being definitely agreed to by the parties. The amount claimed by appellant depended upon the evidence of witnesses, and had not been fixed by the agreement, nor by the operation of law. Howard v. Randolph, 73 Tex. 454; Jones v. Hunt, 74 Tex. 657. It is insisted by appellee that "appellant should not be permitted to deprive appellee of the right to plead his debts in reconvention by improperly joining by amendment, with his action for debt, one sounding in tort, and then when exceptions are sustained to his action for debt, but those relating to the tort are improperly overruled, seek to deprive appellee of his right to plead his debt in reconvention." There can be no merit in this contention. Appellee had obtained from the court a ruling that the matters relating to debt should be stricken out, and when that was done, any matters pleaded that could apply only to the matters stricken would necessarily go down with them. After the exceptions were sustained, the case then stood as a demand for unliquidated damages, and it does not matter under what cover the counter-claim on a liquidated demand got into the answer, it then had no standing in court.
It follows that none of the cross-assignments is well taken.
The testimony of appellee showed that appellant sold the stock to appellee at its face value, to wit, $1250, and it was agreed that it should be placed to the credit of appellee on debts due by him to appellee, and it was done. We therefore, in deference to the finding of the trial judge, find that those statements were true, and that there was no conversion of the property by appellee.
The judgment of the District Court will be reversed in so far as it gave judgment on the counter-claim in favor of appellee, and will be affirmed in other particulars.
Reversed in part; affirmed in part. *Page 630 
                    ON MOTION FOR REHEARING.